Title: From Thomas Jefferson to James Madison, 11 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                     
                            Monticello May 11. 06.
                        
                        I have recieved, signed & forwarded Poydrass’s commission, & have forwarded the letter to Prevost. I
                            inclose for your perusal a letter from Armstrong. the part therein stated changes considerably the idea we had formed of
                            Bowdoin’s caution & prudence. that mentioned in Bowdoin’s letter is comfortable tho’ it be little more than a repetition
                            of what Armstrong had communicated. some additional details give additional hopes.
                        The drought here is distressing. the crop of oats irrevocably lost; the May wheat little better. common wheat
                            tho’ backward is healthy, and may yet do well. peaches & cherries are almost wholly destroyed and the few remaining are
                            too much injured to come to perfection. as this was the effect of a cold wind, the mountain situations have suffered
                            equally with the plains. apples have escaped. I presume you will have heard of the death of Frank Walker, & that he died
                            drunk in his carriage unknown to the driver. it was discovered only when the carriage stopped at the next house. Accept
                            affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    